Citation Nr: 9908124	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-33 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-
operative fracture of the left patella.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  He had additional duty with the Reserves.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 1997, the RO denied the veteran's request for a rating 
in excess of 20 percent for a fracture of the left patella.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court")" for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's post-operative fracture of the left patella is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 5257.




Diagnostic Code 5257 provides the rating criteria for 
evaluation of impairment of the knee.  A 20 percent 
evaluation requires moderate impairment and a 30 percent 
evaluation requires severe impairment.  38 C.F.R. Part 4, 
Diagnostic Code 5257.  

The most recent VA examination of the veteran's left knee for 
compensation and pension purposes was conducted in June 1998.  
Physical examination revealed that the range of motion of the 
knee was from 10 degrees to 90 degrees.  It was also reported 
that the veteran "has pain with range of motion."  However, 
the examiner did not further elaborate on functional loss due 
to pain on use or during flare-ups resulting from the knee 
disability.  In this regard the Board notes that the veteran 
testified at a January 1998 RO hearing that he took at least 
two Darvocets daily for pain.  He also testified that at 
times he was forced to use crutches and a cane due to knee 
pain.  He could not stand more than 10 or fifteen minutes 
without difficulty.  

The diagnosis from the June 1998 VA examination was 
degenerative arthritis of the left knee secondary to 
traumatic injury following left patellar fracture.  Traumatic 
arthritis, Diagnostic Code 5010, is evaluated under the same 
rating criteria as degenerative arthritis under Diagnostic 
Code 5003.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  

Diagnostic Codes 5260 and 5261 are the applicable diagnostic 
codes for evaluation of limitation of motion of the knee.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  Flexion must be limited to 
15 degrees for a 30 percent evaluation.  A non-compensable 
evaluation is warranted where flexion is limited to 60 
degrees.  38 C.F.R. Part 4, Diagnostic Code 5260 (1998) 







Limitation of extension of either leg to 10 degrees warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
that extension be limited to 15 degrees.  Extension must be 
limited to 20 degrees for a 30 percent evaluation.  A non-
compensable evaluation is warranted where extension is 
limited to 5 degrees.  38 C.F.R. Part 4, Diagnostic Code 5261 
(1998). 

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In pertinent part, 
38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness 
is as important as limitation of motion, 
and a part which becomes painful on use 
must be regarded as seriously disabled.  

A little used part of the musculoskeletal 
system may be expected to show evidence 
of disuse, either through atrophy, the 
condition of the skin, absence of normal 
callosity or the like. 

38 C.F.R. § 4.45 provides: 

	As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

	(a) Less movement than normal (due 
to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

	(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

	(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

	(d) Excess fatigability. 

	(e) Incoordination, impaired ability 
to execute skilled movements smoothly. 

	(f) Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the VA Schedule for 
Rating Disabilities is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitling to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive range of painful motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (1998).

In VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), the VA General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Code 5003 and Diagnostic Code 5257 "based on 
additional disability."  The General Counsel indicated that, 
for a knee disorder already rated under Diagnostic Code 5257, 
a claimant would have additional disability justifying a 
separate rating if there is limitation of motion under 
Diagnostic Code 5260 (limitation of flexion of the leg) or 
Diagnostic Code 5261 (limitation of extension of the leg).  
General Counsel stated that there would be no additional 
disability based on limitation of motion if the claimant did 
not at least meet the criteria for a zero-percent rating 
under Diagnostic Code 5260 or Diagnostic Code 5261.  See id., 
citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  

Although the limitation of motion must be at least zero-
percent disabling, it need not be compensable.  Therefore, if 
a claimant has a disability rating under Diagnostic Code 5257 
for instability of the knee and there is also X-ray evidence 
of arthritis and limitation of motion severe enough to 
warrant a zero-percent rating under Diagnostic Code 5260 or 
Diagnostic Code 5261, a separate rating is available under 
Diagnostic Code 5003 or Diagnostic Code 5010. 

In light of the above discussion, it is the opinion of the 
Board that a contemporaneous and thorough VA examination 
would be of assistance to the Board in clarifying the nature 
of the appellant's service connected left knee disability and 
would be instructive with regard to the appropriate 
disposition of the issues submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, this case is REMANDED for further development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim for a rating 
in excess of 20 percent for his left knee 
disability.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the claims 
file legible copies of the veteran's complete 
treatment reports from all sources identified 
whose records have not previously been 
secured.  Regardless of the response from the 
veteran, the RO should secure all outstanding 
VA treatment records.

2.  The RO should arrange for a VA 
examination of the veteran by an orthopedic 
surgeon in order to determine the nature and 
extent of severity of the left knee 
disability.  Any further indicated special 
studies should be conducted.  





The claims file and a separate copy of this 
remand and the applicable criteria for 
evaluation of knee injuries must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in this 
regard.  

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
including specifically active and passive 
range of motion, and comment on the 
functional limitations, if any, caused by the 
appellant's service connected left knee 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  It is 
requested that the examiner provide explicit 
responses to the following questions for the 
left knee disability:

(a)  Does the service connected disability 
involve only the joint structure, or does it 
also involve the muscles and nerves?  

(b)  Does the service connected disorder 
cause weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment in a 
civil occupation?  If the severity of these 
manifestations can not be quantified, the 
examiner should so indicate.









(c)  With respect to the subjective 
complaints of pain, the examiner is requested 
to specifically comment on whether pain is 
visibly manifested on movement of the joints, 
the presence and degree of, or absence of, 
muscle atrophy attributable to the service 
connected disability, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain attributable to the 
service connected disability.

(d)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have an 
impact on the functional capacity affected by 
the service connected disability, and if such 
overlap exists, the degree to which the non-
service connected problem creates functional 
impairment that may be dissociated from the 
impairment caused by the service connected 
disability.  If the functional impairment 
created by the non-service connected problem 
can not be dissociated, the examiner should 
so indicate.  

(e)  The examiner is asked to answer the 
following: does the left knee disability 
result in recurrent subluxation or lateral 
instability and, if so, should that 
disability be characterized as slight, 
moderate or severe?  Any opinions expressed 
must be accompanied by a complete rationale.





3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the issue 
of entitlement to a rating in excess of 20 
percent for post-operative fracture of the 
left patella with application of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 
Vet. App. 202 (1995) and VAOPGCPREC 23-97 
(O.G.C. Prec. 23-97).  The RO should also 
document its consideration of the criteria 
under 38 C.F.R. § 3.321(b)(1).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).








- 10 -


